Case 3:21-mj-05036-DWC Document5 Filed 02/11/21 Page 1 of 2

ys United States District Court Wy

EY Western District of Washington CY

 

FILED LODGED

 

RECEIVED

 

UNITED STATES OF AMERICA, February 11, 2021 APPEARANCE BOND

vs.
Taylor James Johnatakis | «22 eur

CLERK U.S. DISTRICT COURT

wesreavosructor wasuncron sracovs | CASE No: MJ21-5036-DWC

 

 

 

I understand that I may be released from custody, pending further proceedings in this case, on the conditions marked below:

Court Appearances. | must appear in court at the United States Courthouse, 333 Constitution Ave NW, Washington, DC;
Courtroom: AS DIRECTED VIA ZOOM, on Wednesday, February 17, 2021 at 1:00 PM and at all other hearings in this case,
including turning myself in to begin serving a sentence, should that occasion arise. 1 UNDERSTAND THAT A WILLFUL FAILURE
TO APPEAR IN COURT AT A TIME SET FOR HEARING IS A SEPARATE CRIMINAL OFFENSE, PUNISHABLE BY UP TO 5
YEARS IMPRISONMENT AND A FINE OF $250,000.

No Law Violations. | must not commit a federal, state, or local crime during the period of release. I understand that if | commit a
felony while on release, my sentence can be increased by a maximum of ten years. If | commit a misdemeanor while on release,
my sentence can be increased by a maximum of one year. These sentences would be consecutive to all other applicable sentences.
DNA Testing. I must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

No Controlled Substances. | must not use, consume or possess any controlled substances, including medication, unless prescribed
by a physician and approved in advance by the Pretrial Services Officer.

Address. I must furnish my attorney, and/or Pretrial Services if supervised, with my current address and telephone number (if any)
where I will reside upon release and where | will receive any notices of hearing dates. | must report any changes in that address or
telephone number to my attorney, and/or Pretrial Services if supervised, within one business day.

Restrictions on Travel. | must not travel outside the Continental United States or as directed below under ‘Other Conditions’.
Victim and Witness Protection. | must not harass, threaten, intimidate, tamper with, improperly influence, or injure the person or
property of witnesses, jurors, informants, victims of crime, judicial officers, or other persons related to official proceedings before
the Court, in violation of 18 U.S.C. § 1503, 1512, and 1513.

The defendant has had a full opportunity to review this Appearance Bond and confer with his attorney. During the initial
appearance and detention hearing, conducted by video/telephone during the COVID-19 Health Emergency, defendant orally
agreed to be bound by the terms of the bond. A copy of this executed document shall be provided to the defendant at the hearing’s
conclusion via US Marshal.

OTHER SPECIAL CONDITIONS:

Travel is restricted to the Western District of Washington and District of Columbia (for legal purposes only), or as directed by
Pretrial Services.

Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a new passport or travel
document from any country without permission of the court. If the surrendered passport is a foreign passport, it shall be
forwarded to Immigration and Customs Enforcement if defendant is convicted of an offense, unless otherwise ordered by the
Court.

You shall not have direct contact or indirect contact with any existing and/or future co-defendant(s) in this case.
Case 3:21-mj-05036-DWC Document5 Filed 02/11/21 Page 2 of 2
Appearance Bond

Page 2 of 2
Taylor James Johnatakis MJ21-5036-DWC

AGREEMENT BY DEFENDANT: | understand and agree to comply with every condition marked above, and I understand that if I fail
to comply with any conditions of my release, the Court will immediately issue a warrant for my arrest, and I will be subject to a revocation
of release, an order of detention, and prosecution for contempt of court. I understand this appearance bond remains in effect during any
proceeding on appeal or review.

xX February 11, 2021 Kingston, Washington
Signature Date Signed City, State of Residence

 

ORDER OF RELEASE
It is therefore ORDERED:
(1) Defendant shall comply with all conditions of this appearance Bond;
(2) Defendant shall be released from custody, and shall remain at liberty so long as he or she complies with the provisions of this Appearance Bond, or
until further order of the Court.

February 11, 2021 Md (Hite

Date Signed David GUristel ~~ i"
UNITED STATES MAGISTRATE JUDGE

ce: Defendant, Defense Counsel, U.S. Attorney, U.S. Marshal, Pretrial Services
